J-S76014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                          OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

ORLANDO CURRY SMITH, JR.,

                         Appellant                 No. 384 WDA 2018


     Appeal from the Judgment of Sentence Entered February 1, 2018
            In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0014035-2016


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED MARCH 04, 2019

     Appellant, Orlando Curry Smith, Jr., appeals from the judgment of

sentence of an aggregate term of forty to eighty-four months’ incarceration,

imposed after a jury convicted him of unlawful contact with a minor, 18

Pa.C.S. § 6318(a)(1), and indecent assault–person less than 16 years of age,

18 Pa.C.S. § 3126(a)(8). We affirm.

     The trial court summarized the procedural history and factual

background of this case as follows:
     On November 8, 2017, a jury convicted Appellant … of one count
     each of [u]nlawful [c]ontact with [m]inor and [i]ndecent
     [a]ssault-[p]erson [l]ess than 16 [y]ears of [a]ge. This [c]ourt
     sentenced Appellant on February 1, 2018[,] to forty to eighty-four
     months of incarceration. Appellant filed a [p]ost-[s]entence
     [m]otion[,] which this [c]ourt denied on February 12, 2018.
     Appellant filed a [n]otice of [a]ppeal on March 14, 2018[,] and a
     [s]tatement of [m]atters [c]omplained of on May 3, 2018.

                                      ***
J-S76014-18


     S.R., the victim in this case, testified at trial that she was fourteen
     years old, and in the spring of 2016[,] she lived in Troy Hill with
     her mom, and her siblings. Appellant, who was her mother’s
     boyfriend, was also often in the home. S.R. testified that
     Appellant touched her inappropriately more than one time. The
     first time Appellant touched her[,] she was washing dishes while
     standing at the kitchen sink. S.R. testified that Appellant entered
     the room, “grabbed” and “squeezed” her “butt” with his hand over
     her clothes. Appellant asked her if she was uncomfortable and
     she said that she was uncomfortable with it. Appellant squeezed
     her arm [and] whispered in her ear to keep it a secret.

     The second instance occurred two days later. S.R. testified that
     she was at the kitchen table[,] pouring drinks for her siblings[,]
     when Appellant came into the kitchen and touched her vagina over
     her clothes with his whole hand, which made her feel “very
     uncomfortable.” S.R. set down all of the drinks and went upstairs
     crying. She told her 10-year-old sister, R.M., what had happened
     but told R.M. not to tell anyone because she did not know how
     their mother would respond.

     The third and final incident to which S.R. testified occurred on the
     staircase in her home. Appellant blocked her path, said something
     that she could not remember, and grabbed her butt with his hand
     as he had previously. S.R. told her older sister M.F., and M.F. told
     their mother what Appellant had done to S.R.             An intense
     argument ensued in which the police were called and the children
     eventually left the residence. S.R. testified that she saw Appellant
     from her mother’s window.         From that vantage point, she
     observed Appellant pull out a gun and point it at “Jaden,” a prior
     paramour of S.R.’s mother. S.R. testified that once police came,
     Appellant “ran.” S.R. identified Appellant in court as the person
     who had touched her inappropriately.

     R.M. testified that S.R., her sister, told her that Appellant touched
     her butt two times. S.R. asked R.M. not to tell anyone and she
     did not. Next, M.F. the older sister of S.R., testified that S.R.
     disclosed to her while they were walking home together that
     Appellant had touched her inappropriately. M.F. told her mother,
     and an argument broke out that escalated rapidly, to the extent
     that she felt that her safety was compromised.

     Pittsburgh Police Detective Bryan Sellers testified that [he] was
     unable to locate Appellant for several months. The [d]etective
     testified that a patrol officer at an unrelated incident eventually


                                      -2-
J-S76014-18


       arrested Appellant, and Appellant’s brother was subsequently
       charged with hiding Appellant. Det. Sellers testified that he
       interviewed Appellant regarding these allegations. Appellant
       denied any inappropriate touching.

Trial Court Opinion (TCO), 7/11/2018, at 2-4 (internal citations, footnote, and

headings omitted).

       As mentioned by the trial court, Appellant filed a timely notice of appeal,

and complied with the trial court’s order to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).1

       Presently, Appellant raises the following issues for our review:
          1. Was the jury verdict against the weight of the evidence
             because of inconsistent factual testimony of the child-
             victim?

          2. Was the verdict against the weight of the evidence due to
             inconsistent testimony by the child[-]victim and her sister
             as to when [her] sister found out about the purported
             assault?

          3. Was the evidence insufficient as a matter of law due to lack
             of physical evidence of any assault?

          4. Did the trial court err in denying Appellant’s motion in limine
             to exclude mention that he possessed a firearm as it was


____________________________________________


1 We note that, on March 15, 2018, the trial court ordered Appellant to file a
Rule 1925(b) concise statement within 21 days, or by April 5, 2018. On April
6, 2018, Appellant filed a motion requesting an extension of time to file his
Rule 1925(b) concise statement because he had been appointed new counsel
who had not been able to review the transcripts or confer with his trial counsel.
The trial court granted an extension. Then, after once again being appointed
new counsel and seeking another extension, Appellant filed his Rule 1925(b)
concise statement on May 3, 2018. The trial court subsequently issued a Rule
1925(a) opinion. See Commonwealth v. Burton, 973 A.2d 428, 433 (Pa.
Super. 2009) (“[I]f there has been an untimely filing, this Court may decide
the appeal on the merits if the trial court had adequate opportunity to prepare
an opinion addressing the issues being raised on appeal.”).

                                           -3-
J-S76014-18


            not relevant to the charges at trial and the evidence on
            record showed it was pointed in self[-]defense?

         5. Did the trial court err in allowing a jury charge for fleeing
            and    eluding-consciousness       of   guilt,  when      the
            Commonwealth failed to establish Appellant knew he was
            wanted by police?

Appellant’s Brief at 3 (unnecessary capitalization omitted).

      We address Appellant’s issues out of order for ease of disposition. In

his third issue, Appellant argues that the evidence was insufficient as a matter

of law due to the lack of any physical evidence of an assault. See id. at 17.

Appellant states:
      There is no physical evidence. There are no witnesses. [S.R.’s]
      home[ ]life was horrible and her mother had a severe alcohol
      problem and the victim testified she sometimes hated her. Her
      account was not confirmed by her own sisters, who were there on
      her behalf and therefore the discrepancies are even more credible.
      One of the three times she testified the assault occurred had a
      large variation as to how it occurred and who was there. Appellant
      denied the assaults to the police. Based on the facts as developed
      at trial, the evidence was insufficient as a matter of law to convict
      Appellant beyond a reasonable doubt.

Id. at 21-22 (footnote omitted).

      We apply the following standard of review:
         When reviewing a sufficiency of the evidence claim, an
         appellate court must view all the evidence and reasonable
         inferences therefrom in a light most favorable to the
         Commonwealth as the verdict winner and must determine
         whether the evidence was such as to enable a fact[-]finder
         to find that all of the elements of the offense[] were
         established beyond a reasonable doubt.

      In applying the above test, we may not weigh the evidence and
      substitute our judgment for the fact-finder.   The facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence.



                                      -4-
J-S76014-18


       Any doubts regarding a defendant’s guilt may be resolved by the
       fact-finder unless the evidence is so weak and inconclusive that
       as a matter of law no probability of fact may be drawn from the
       combined circumstances. The Commonwealth may sustain its
       burden of proving every element of the crime beyond a reasonable
       doubt by means of wholly circumstantial evidence. Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, a mere
       conflict in testimony does not render the evidence insufficient.
       The trier of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part or
       none of the evidence.

Commonwealth v. Castelhun, 889 A.2d 1228, 1232 (Pa. Super. 2005)

(internal citations and quotation marks omitted).

       Here, the jury convicted Appellant of the following offenses:
       (a) Offense defined.--A person is guilty of indecent assault if
       the person has indecent contact with the complainant, causes the
       complainant to have indecent contact with the person or
       intentionally causes the complainant to come into contact with
       seminal fluid, urine or feces for the purpose of arousing sexual
       desire in the person or the complainant and:

          (8) the complainant is less than 16 years of age and the
          person is four or more years older than the complainant and
          the complainant and the person are not married to each
          other.

18 Pa.C.S. § 3126(a)(8).2

       (a) Offense defined.--A person commits an offense if he is
       intentionally in contact with a minor, or a law enforcement officer
       acting in the performance of his duties who has assumed the
       identity of a minor, for the purpose of engaging in an activity
       prohibited under any of the following, and either the person
       initiating the contact or the person being contacted is within this
       Commonwealth:

____________________________________________


2Indecent contact is defined as “[a]ny touching of the sexual or other intimate
parts of the person for the purpose of arousing or gratifying sexual desire, in
any person.” 18 Pa.C.S. § 3101.

                                           -5-
J-S76014-18


           (1) Any of the offenses enumerated in Chapter 31 (relating
           to sexual offenses).

18 Pa.C.S. § 6318(a)(1).

      As    this   Court   has   explained,   “it   is   well-established   that   the

uncorroborated testimony of the complaining witness is sufficient to convict a

defendant of sexual offenses.” Castelhun, 889 A.2d at 1232 (citations and

quotation marks omitted).        At the time of the incidents, S.R. was thirteen

years old, and Appellant was approximately thirty-seven years old. See N.T.

Trial, 11/7/2018-11/8/2018, at 53, 143. S.R. testified that the first incident

occurred when she was washing dishes alone in the kitchen, and Appellant

“grabbed” and “squeezed” her butt.        Id. at 63.      He then asked if she felt

uncomfortable, and S.R. indicated that she did. Id. He then told her to keep

it a secret. Id. at 64. Two days after that incident, while S.R. was pouring

drinks alone in the kitchen, Appellant began massaging her shoulders and

then touched her vagina over her clothes with his whole hand. Id. at 68-69.

Thereafter, with respect to the final incident, S.R. testified that she was

upstairs in the house with a group of people when Appellant told the group to

go outside. Id. at 71. S.R. said she had to get her younger brother’s coat

and shoes, and when she was alone and about to go downstairs, Appellant

“grabbed” her butt. Id. After doing so, Appellant again asked S.R. if that

made her feel uncomfortable. Id. at 73. We deem this evidence sufficient to

establish the above-stated offenses.          Accordingly, we reject Appellant’s

sufficiency claim.



                                        -6-
J-S76014-18



      We next examine Appellant’s first and second issues together, as they

both challenge the weight of the evidence.      He contests the weight of the

evidence because of “inconsistent factual testimony of the child-victim[,]” and

“inconsistent testimony by the child[-]victim and her sister as to when [her]

sister found out about the purported assault.”         Appellant’s Brief at 3

(unnecessary capitalization omitted). In detail, Appellant argues:
      In this case, the contradictions brought out in cross-examination
      of the victim, as well as the cross examination [of] other
      witnesses, called into question the credibility of [S.R]. The
      contradictions were not just getting a date wrong or the timing of
      the assaults wrong, the inconsistencies were substantial. First,
      [S.R.] stated she was alone with … Appellant when one of the
      assaults allegedly occurred. However, she later said her brothers
      were there. [S.R.] also testified [that] she told her [younger]
      sister[, R.M.,] about the abuse and asked her not to tell anyone
      because their mother would not believe her. However, [R.M.]
      testified and stated [that S.R.] told “[our older sister, M.F.,] the
      same day she told me” which was May 6, 2016, when the police
      were called. Sisters [R.M. and M.F.] both confirmed they found
      out the same night and [M.F.] confronted her mother.

Id. at 15 (internal citations omitted).

      When reviewing weight claims, we keep in mind that,
      [a]s a general rule, the weight of the evidence is exclusively for
      the fact[-]finder who is free to believe all, part or none of the
      evidence and to determine the credibility of the witnesses. We
      cannot substitute our judgment for that of the finder of fact. We
      may only reverse the lower court’s verdict if it is so contrary to
      the evidence as to shock one’s sense of justice. Moreover, where
      the trial court has ruled on the weight claim below, our role is not
      to consider the underlying question of whether the verdict is
      against the weight of the evidence. Rather, appellate review is
      limited to whether the trial court palpably abused its discretion.

Castelhun, 889 A.2d at 1234 (internal citations and quotation marks

omitted).

                                      -7-
J-S76014-18



      The trial court in the case sub judice denied Appellant’s weight claims.

It reasoned:
      The trier of fact, while passing upon the credibility of witnesses
      and the weight to be afforded the evidence produced, is free to
      believe all, part or none of the evidence. The jury reasonably
      found credible the testimony of the victim, S.R. She testified in
      detail at trial about three specific instances of criminal contact at
      her house. S.R.’s sisters corroborated her testimony. Upon
      further review of the evidence, this [c]ourt’s sense of justice is not
      shocked by the jury’s verdict in this case, as it was not against the
      weight of the evidence but rather supported by it.

TCO at 5 (internal citation omitted).

      We see no abuse of discretion by the trial court. The two inconsistences

pointed out by Appellant above are not shocking.          First, with respect to

discrepancies in S.R.’s testimony regarding if her brothers were present during

the third incident, she testified at trial that there were numerous people

upstairs at the time Appellant told them to go outside. See N.T. Trial at 70-

71. Because S.R. had to gather her brother’s coat and shoes, she said she

encountered Appellant alone as she tried to make her way downstairs to go

outside, at which point Appellant grabbed her butt. Id. at 71-72. However,

Appellant argues that Detective Sellers testified that S.R. reported to him that

this incident occurred on the second floor of the residence, as “she was

watching her brothers wrestle….” Id. at 138. We do not view this discrepancy

as a substantial inconsistency. As the Commonwealth observes, “S.R. was

clear that there were many children upstairs when [A]ppellant ordered them

all outside.”   Commonwealth’s Brief at 14.      Moreover, the Commonwealth

notes that Appellant “never confronted S.R. with this alleged inconsistency,

                                        -8-
J-S76014-18



and thus never gave her [an] opportunity to explain whether she had given

this information to the detective or whether his memory was faulty.” Id.

       Second, with respect to S.R.’s telling her sisters about the encounters,

S.R. testified that she told R.M. about the touching after the second incident

and told her not to say anything about it because she did not know how their

mother would react. N.T. Trial at 70, 73. S.R. then explained that she told

her other sister, M.F., about the touching after the third incident, when they

were walking a friend home. Id. at 74. When R.M. testified, she stated that

S.R. initially told her about Appellant’s touching quietly when they were

upstairs in the house and M.F. was not present. See id. at 99, 104. R.M.

said she did not tell anyone else, but noted that S.R. told M.F. about it when

they all went to walk a friend home later that day. Id. at 101, 105. M.F.

corroborated that S.R. told her about the touching on the sidewalk, when they

were on their way home from dropping a friend off at her house. Id. at 108.

While R.M. and S.R.’s testimony differs as to whether S.R. told R.M. about the

touching after the second or third incident, we also do not deem this

inconsistency as significant.3 For the most part, S.R.’s sisters corroborated

her testimony, confirming that S.R. told them that Appellant inappropriately

touched her, and giving similar details about where she did so. See N.T. Trial

____________________________________________


3 The Commonwealth also argues that “Appellant’s assertion that the sisters
of S.R. did not confirm that she told them not to tell anyone does[ not] prove
anything, since [A]ppellant’s counsel never asked the sisters whether S.R.
requested that they keep the information to themselves and not disclose it.”
Commonwealth’s Brief at 16 (citation omitted).

                                           -9-
J-S76014-18



at 100, 108. Thus, we conclude the trial court did not abuse its discretion in

denying Appellant’s weight claims.

      In Appellant’s fourth issue, he argues that the trial court erred “in

denying [his] motion in limine to exclude mention that he possessed a firearm

as it was not relevant to the charges at trial and the evidence on record

showed it was pointed in self[-]defense.” Appellant’s Brief at 22 (unnecessary

capitalization omitted).   Specifically, he argues that he “properly filed a

[m]otion in [l]imine to exclude all mention of a firearm being present. This

[m]otion was denied by the [t]rial [c]ourt, holding the gun would be relevant,

but only if it was shown that … Appellant showed a gun ‘in an effort to

intimidate any victim or witness’ … [o]r if Appellant threatened the victim to

others about the disclosures.” Id. (citations omitted) However, he complains

that “[t]here was no evidence submitted [that] Appellant ‘threatened’ anyone

or used a gun to try to get people not to talk. Instead, the evidence shows

the gun (if it existed) could have just been used (if at all) in self-defense

because Appellant was targeted by an angry neighborhood. There was no

evidence [that] Appellant tried to stop anyone from testifying.” Id. at 23.

      Before delving further into this issue, we note that “[a] motion in limine

is a procedure for obtaining a ruling on the admissibility of evidence prior to

or during trial, but before the evidence has been offered.” Commonwealth

v. Bobin, 916 A.2d 1164, 1166 (Pa. Super. 2007) (citation omitted).

“Consequently, our review of the court’s disposition is governed by an abuse

of discretion standard.” Id. (citation omitted).

                                     - 10 -
J-S76014-18



     Here, the trial court explained,
     Appellant alleges that this [c]ourt erred in denying a [m]otion in
     [l]imine to exclude any testimony that Appellant possessed a
     firearm. In ruling on the [m]otion in [l]imine, this [c]ourt found
     that the Commonwealth could not reference that Appellant is a
     person not permitted to possess a gun or that Appellant was
     originally charged with possessing a firearm. However, this
     [c]ourt did indicate that evidence that Appellant possessed a
     firearm would be admissible if relevant. For instance, if Appellant
     brandished a gun to intimidate a victim or witness, that would be
     admissible. “This Court has long recognized that any attempt by
     a defendant to interfere with a witness’s testimony is admissible
     to show a defendant’s consciousness of guilt.” Commonwealth
     v. Raga, … 933 A.2d 997, 1009 (Pa. 2007).

     S.R. subsequently testified that she observed Appellant pull out a
     gun after being confronted by her mother with the allegation that
     he sexually abused S.R. A trier of fact could reasonably conclude
     that Appellant’s action in brandishing the weapon was intended to
     prevent the family and friends who were confronting Appellant
     from pursuing the disclosure or reporting it to the police. As such,
     the testimony was relevant.

TCO at 7 (internal citations omitted; emphasis added).

     At the outset, we deem Appellant’s argument waived. Both the trial

court and Appellant acknowledge that it denied the motion in limine on the

basis that evidence that Appellant possessed a firearm would be admissible if

relevant, i.e., if evidence was adduced that Appellant used the firearm to

intimidate people from reporting or pursuing the abuse allegations. The trial

court made this clear when it denied the motion before trial:
     [The court is] not saying that [the Commonwealth] can get
     testimony about the gun in necessarily. It really depends on what
     the victim testifies to. If the victim testifies that she was
     threatened or saw him threatening other people about those
     disclosures, not about something else, but about those disclosures
     that she made, then it likely comes in.



                                    - 11 -
J-S76014-18



N.T. Trial at 13.

       The crux of Appellant’s argument on appeal is that the Commonwealth

did not elicit sufficient evidence of intimidation at trial and that the evidence

instead showed he pointed the gun in self-defense.         Therefore, Appellant

claims the evidence of the gun should not have been allowed. However, as

the trial unfolded, our review of the transcript indicates that Appellant never

raised an objection to witnesses’ testifying about the gun nor did he seek any

instruction because of a lack of relevancy. See also Commonwealth’s Brief

at 28-29 (noting that Appellant “did not attempt to argue that he pulled the

gun in self-defense rather than in an effort to stop the discussion about his

alleged assaults, and did not request any instruction from the trial court”)

(citation omitted).       Appellant also does not contend that he did so.

Accordingly, we deem this issue waived.4

       Nevertheless, even if not waived, we agree with the trial court that there

was sufficient evidence presented to render the testimony about the gun

relevant.    S.R. testified that, after her mother found out and confronted

Appellant, a large argument ensued that gradually involved more people

confronting Appellant. See N.T. Trial at 75-76. S.R. explained that, as she

____________________________________________


4 We acknowledge that “[o]nce the court rules definitively on the record--
either before or at trial--a party need not renew an objection or offer of proof
to preserve a claim of error for appeal.” Pa.R.E. 103(b) (emphasis added).
Here, although the trial court denied Appellant’s motion in limine, it did not
rule definitively; instead, it indicated that the admission of evidence regarding
Appellant’s possessing the gun would depend on the testimony subsequently
offered.

                                          - 12 -
J-S76014-18



was upstairs looking out a window, she “could see everyone out there. They

were separated. My mom was with [Appellant] and Jaden was with his mom

and his sister. And then Jaden was standing in front of [Appellant] because

they were about to fight and [Appellant] pulled out a gun and pointed it at

Jaden and G-Ma stepped up and got in front of him.” Id. at 78.5 Further,

M.F. provided the following testimony about the ensuing argument:
       [The Commonwealth:] And did this escalate to a higher point than
       any argument you witnessed before?

       [M.F.:] Yes.

       [The Commonwealth:] And what was that?

       [M.F.:] In [the] respect that it was never this situation before. I
       [have] always seen arguments between my mother and her
       multiple boyfriends. It ha[s] escalated to the point where there
       have been guns out. But this time, it was different because the
       gun was out, but I wasn’t sure who [Appellant] was pointing it to.
       And I heard a lot of chaos and the dread of not knowing what was
       going to happen next. And that fact that it seemed like my mother
       wasn’t believing my sister at the time. It upset me a lot.

       [The Commonwealth:] And you saw [Appellant] with the firearm?

       [M.F.:] I didn’t see him. I heard him. When I had come back
       downstairs to see what was happening, I saw him arguing with …
       G-Ma.

       [The Commonwealth:] So, how long did this whole argument last
       for?
____________________________________________


5 S.R. described G-Ma as “my mom’s ex-boyfriend’s [Jaden] mom. She was
staying with us until she had gotten her [own] house. She didn’t want to stay
there. But she told us many times she stayed for us. And she was actually
other than Aunt Christie and grandma, she was the only one that made sure
there was food on the table. Buy us clothes. And making sure we had what
we needed.” N.T. Trial at 56. M.F. also testified that G-Ma “would help feed
us. She would make sure that we had clothes. She would go out and buy us
things. She would just help us.” Id. at 118.

                                          - 13 -
J-S76014-18


         [M.F.:] It lasted until the cops got there.

Id. at 111-12. Based on the above-stated evidence, we would determine that

there was evidence presented that would allow a jury to infer that Appellant

used the gun to intimidate people from reporting or pursuing the allegations.

Accordingly, no relief is due.

         Finally, in Appellant’s fifth issue, he avers that the trial court erred in

“allowing a jury charge for fleeing and [eluding]-consciousness of guilt, when

the Commonwealth failed to establish Appellant knew he was wanted by

police[.]” Appellant’s Brief at 24 (unnecessary capitalization omitted). He

asserts that “[t]here was never any evidence presented by the Commonwealth

that Appellant left the scene or eluded capture because he was running from

the police knowing he was guilty. In fact, he willingly went back to the house

later that night, willingly spoke to police, willingly spoke to police again a few

weeks later, and did not even know he was charged with a crime at that time

as he was not charged after giving a voluntary statement to the police.” Id.

at 25.

         This Court has stated:
         [W]e are mindful that the trial court has broad discretion in
         phrasing its instructions as long as it presents the law to the jury
         clearly, adequately, and accurately. A flight instruction is proper
         when:

            a person has reason to know he is wanted in connection with
            a crime, and proceeds to flee or conceal himself from the
            law enforcement authorities, such evasive conduct is
            evidence of guilt and may form a basis, in connection with
            other proof, from which guilt may be inferred.




                                        - 14 -
J-S76014-18


        A defendant’s knowledge may be inferred from the circumstances
        attendant [to] his flight.

Commonwealth v. Thoeun Tha, 64 A.3d 704, 714 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

        In giving the instruction, the trial court reasoned that, “The testimony

adduced at trial indicated that Appellant left the scene prior to the arrival of

the police. In fact, the victim in this case testified that Appellant ‘ran.’ As

such, the evidence supported the charge….” TCO at 7-8; see also N.T. Trial

at 78-79 (“The Commonwealth: Do you know what [Appellant] did whenever

the police came? S.R.: He ran.”).6 We agree. We further observe that, at

that point, Appellant knew of the allegations against him. Thus, we discern

no abuse of discretion.         Based on the foregoing, we affirm Appellant’s

judgment of sentence.

        Judgment of sentence affirmed.




____________________________________________


6   Detective Sellers testified:
        The police had responded twice that night, according to the
        reports. And [Appellant] had told me when I had interviewed him
        that although he had no interaction or involvement with what was
        going on, [S.R.’s mother] told him to leave the house or leave the
        area, which he did. He claimed that he didn’t see the police.
        Although the police were out searching the area. But when he did
        come back a short time later, the police were called back and they
        spoke with him.

N.T. at 132.


                                          - 15 -
J-S76014-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2019




                          - 16 -